Citation Nr: 0736430	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  03-18 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to the assignment of an initial rating higher 
than 20 percent for lumbosacral strain, for the period 
beginning on September 26, 2003, to include consideration on 
an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel





INTRODUCTION

The veteran served on active duty from April 1976 to April 
1980 and from January 1981 to January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in November 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which granted entitlement to 
service connection for lumbosacral strain and assigned an 
initial rating of 10 percent, effective August 2002.  By 
subsequent RO action in August 2003, the 10 percent rating 
was increased to 20 percent, effective September 26, 2003.

In a September 2005 decision, the Board denied an initial 
rating higher than 10 percent for the period prior to 
September 26, 2003, and remanded the appeal to the RO, via 
the Appeals Management Center (AMC), in Washington, DC.  The 
AMC completed the additional development as directed, 
continued the 20 percent rating, and returned the case to the 
Board for further appellate review.


FINDING OF FACT

The veteran's lumbosacral strain does not manifest with 
ankylosis of the thoracolumbar spine or range of motion (ROM) 
of the thoracolumbar spine on forward flexion limited to 30 
degrees or less.


CONCLUSION OF LAW

The requirements are not met for assignment of an initial 
rating higher than 20 percent for lumbosacral strain for the 
period beginning on September 26, 2003.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
September 2005, pursuant to the Board's remand, of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.

The RO's failure to provide the veteran notice of how 
disability ratings and effective dates are determined prior 
to the June 2006 Supplemental Statement of the Case is not 
prejudicial in light of the decision reached below.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Schedular Rating

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  In Fenderson v. West, 12 Vet. App. 119 
(1999), however, it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, as is the case with the veteran's lumbosacral 
strain.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found - a practice known as 'staged' ratings.  
Fenderson, 12 Vet. App. At 126.
Analysis

The veteran and his representative asserted that his 
lumbosacral strain manifested at a rate higher than 20 
percent as of the July 2003 examination and onward.  The 
Board finds that the preponderance of the evidence is against 
this assertion.

The current criteria became effective on September 26, 2003.  
Unlike the prior criteria, the current spine rating criteria 
establish specific values for spine ROM.  See 38 C.F.R. § 
4.71a, Plate V.  Under the General Formula, with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent rating is 
provided when the ROM of the thoracolumbar spine is greater 
than 30 degrees but not greater than 60 degrees, or combined 
range of motion is not greater than 120 degrees, or where 
there is muscle spasm or guarding severe enough to result in 
abnormal gait or abnormal spinal contour, such as scoliosis, 
reverse lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.  
Forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.  Unfavorable ankylosis of 
the entire thoracolumbar spine warrants a 50 percent rating, 
and unfavorable ankylosis of the entire spine warrants a 100 
percent rating.  Id.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id., Note (5).

At the April 2006 examination, the veteran told the examiner 
that for the past two years he had worked at Alcatel, where 
he had more favorable work conditions than those at Lowes, 
his former place of employment.  He occasionally had to lift 
boxes, but he used forklifts to assist him as needed.  
Further, he no longer was on his feet all day, as he could 
sit at times.  The veteran reported he experienced stiffness 
and soreness, and that improper movement could caused 
problems walking.  He estimated he missed six days a year due 
to his back.  During flare-ups, he walked slowly, 
occasionally used a cane at home, and he tended to limp.  
Whenever he felt a flare-up coming on, he took anti-
inflammants, and he sometimes slept in the fetal position for 
relief.  He denied any episodes of total incapacitation.

Physical examination revealed no abnormal curvature while the 
veteran was standing.  ROM on forward flexion was to 70 
degrees and on extension to 15 degrees.  Side tilting was to 
20 degrees bilaterally, and lateral rotation was to 30 
degrees bilaterally.  On all of these movements, except 
lateral rotation, the veteran exhibited pain at the end of 
the movement.  At the end of lateral rotation, he indicated 
only discomfort.  Straight leg raising on the right was 
negative to 60 degrees, but triggered pain on the left in the 
back of the thigh at 50 degrees.  The examiner noted that 
there was no evidence of spasm, weakness, or tenderness.  The 
examiner also noted that examination did not reveal any 
motor, sensory, or neurological deficits.  In light of the 
findings on examination, the examiner observed that, when the 
DeLuca factors were considered, he estimated the veteran 
would lose an additional 20 degrees on forward flexion 
secondary to pain.  Further, due to the findings on straight 
leg raising, the examiner ordered X-rays and an MRI 
examination.  The examiner also noted that the veteran's 
reported history and the findings at examination did not 
indicate his low back disorder markedly interfered with his 
employment.

The examiner noted in the May 2006 addendum report that the 
veteran failed to show for the MRI.  After considering the 
examiner's assessment at the July 2003 examination that the 
veteran's earlier X-rays showed spondylolysis or 
spondylolisthesia, the May 2006 examiner conducted an 
extensive review of the veteran's 2006 X-rays.  When all of 
the veteran's X-rays were reviewed and considered, in 
comparison to X-rays taken in 2000, the examiner opined, they 
showed only some degenerative changes in the facet region, 
and they did not confirm the earlier diagnosis of 
spondylolysis or spondylolisthesia.  Other than that, there 
was no change in his April diagnosis of lumbosacral strain.
As is readily apparent, the findings on examination did not 
show the veteran's lumbosacral strain to manifest any 
ankylosis, as he was able to exhibit ROM in all spheres-
albeit limited.  Further, even if the veteran's forward 
flexion values are reduced by 20 degrees, from 70 to 50 
degrees, his low back still does not manifest forward flexion 
of 30 degrees or less.  Thus, the veteran's lumbosacral 
strain more nearly approximates his assigned 20 percent 
rating, rather than a higher rating.  38 C.F.R. § 4.7.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for an initial schedular rating higher than 
20 percent.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, DC 5237.  In reaching this decision the Board 
considered the doctrine of reasonable doubt; but as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Claim For Extra-Schedular Consideration
 
In exceptional cases, where the rating schedule is deemed in 
adequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extra-schedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of an extra-schedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
for an extra-schedular rating.  Bagwell, 9 Vet. App. at 339.

Analysis

The RO determined in the January 2004 rating decision that 
the veteran's lumbosacral strain did not manifest with an 
exceptional disability picture.  The examiner's opinion in 
the April 2006 examination report is noted above, and the 
Board also notes that there is no evidence of frequent 
hospitalization.  In light of the above, the Board finds no 
basis on which to disagree with those determinations so as to 
merit a referral to the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  See 38 C.F.R. § 3.321(b)(1); 
Bagwell, 9 Vet. App. at 338-39.  Thus, the RO's determination 
is affirmed.


ORDER

Entitlement to the assignment of an initial rating higher 
than 20 percent for a lumbosacral strain, for the period 
beginning on September 26, 2003, to include referral for 
consideration on an extra-schedular basis, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


